PER CURIAM.
Troy Brown appeals the summary denial of his motion for postconviction relief. The record reveals that Brown’s notice of appeal was not filed within thirty days of the order under review. Accordingly, we dismiss this appeal as untimely. See Fla. *225R.App.P. 9.140(b)(2). In any event, the issues presented in the motion should have been raised, if at all, on direct appeal from the judgment and sentence and therefore are inappropriate for a postconviction proceeding. Spencer v. State, 389 So.2d 652 (Fla. 1st DCA 1980).
Appeal dismissed.
RYDER, A.C.J., and DANAHY and LEHAN, JJ., concur.